Judgment, Supreme Court, New York County, rendered May 3, 1976, convicting defendant after jury trial of robbery in the third degree (two counts), burglary in the third degree, petit larceny and resisting arrest, unanimously modified, on the law, to dismiss the count of petit larceny, and otherwise affirmed. Defendant, on the facts of this case, could not have committed the robbery of Mrs. Silverman without also committing the petit larceny, the counts being inclusory and concurrent (CPL 300.30, subd 4; People v Stubbs, 51 AD2d 1063). "Where the verdict is comprised of inclusory concurrent counts a verdict of guilty on the greatest count is deemed a dismissal of every lesser count (CPL 300.40, subd 3, par [b]).” (People v Grier, 37 NY2d 847, 848.) We have examined the other points raised by appellant and find them without merit. Concur—Murphy, P. J., Lupiano, Evans, Lane and Sullivan, JJ.